Citation Nr: 0720132	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  06-15 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for concentration 
problems, to include as a manifestation of an undiagnosed 
illness.

2.  Entitlement to service connection for fatigue, to include 
as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for arthralgia of the 
ankles, to include as a manifestation of an undiagnosed 
illness.

4.  Entitlement to service connection for arthralgia of the 
knees, to include as a manifestation of an undiagnosed 
illness.

5.  Entitlement to service connection for arthralgia of the 
wrists, to include as a manifestation of an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to September 
1995, to include service in Southwest Asia during Operations 
Desert Shield and Desert Storm.

These matters are before the Board of Veterans' Appeals 
(Board) from a September 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  In December 2006, prior to promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdrawal his appeal concerning 
entitlement to service connection for concentration problems, 
to include as a manifestation of an undiagnosed illness.

2.  In December 2006, prior to promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdrawal his appeal concerning 
entitlement to service connection for fatigue, to include as 
a manifestation of an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning his claim for entitlement to service 
connection for concentration problems, to include as a 
manifestation of an undiagnosed illness, have been met.  38 
U.S.C.A. §§ 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning his claim for entitlement to service 
connection for fatigue, to include as a manifestation of an 
undiagnosed illness, have been met.  38 U.S.C.A. § 7105(b)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  See also 38 C.F.R. 
§ 20.204.  In December 2006, the appellant informed the 
undersigned Acting Veterans Law Judge of his desire to 
withdraw his appeals concerning claims for entitlement to 
service connection for concentration problems and fatigue, 
both to include as a manifestation of an undiagnosed 
illness.  Hence, with regard to these matters there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these appealed matters and they 
dismissed.


ORDER

The appeals concerning entitlement to service connection for 
concentration problems and fatigue, both to include as a 
manifestation of an undiagnosed illness, are dismissed.


REMAND

Although the veteran reported in April 2006 that he was not 
claiming that his medical conditions were "Gulf War 
Syndrome," he is essentially seeking service connection for 
each of the claimed disabilities on the basis that they are, 
at least in part, undiagnosed illnesses which resulted from 
his Persian Gulf Service.  To trigger application of the 
presumptive provisions for undiagnosed illness, it must be 
shown that he served in the Southwest Asia Theatre of 
Operations during the Persian Gulf War.  Such service is 
documented.  


In July 2006, the veteran was afforded VA examinations 
(joints and feet).  The examination reports show that the 
veteran was examined by a nurse practitioner, not by a 
medical doctor.  The examination reports also show that while 
a letter from West Columbia Family Medicine was mentioned, it 
was not found to be associated in the claims file.  In fact, 
the Board finds that it is.  The letter dated in February 
2006, shown as part of a VA Form 21-4138, shows that a 
private physician opined that the veteran's arthralgias were 
related to his symptoms and duties while serving on active 
duty as a fireman and damage control/rescue serviceman.  

The veteran testified in December 2006 that the VA 
examination conducted in July 2006 was "inadequate."  He 
essentially argued that the clinical information supplied by 
the examiner as part of the examination reports is not 
accurately representative of the veteran's physical 
condition.  See pages four and five of hearing transcript 
(transcript).  He added that the examiner "didn't measure 
anything, didn't ask [him] the right question and he did not 
correctly write down what the answers were."  See page eight 
of transcript.  He informed the undersigned that he would 
appear if he were to "get another examination to determine 
specifically [whether he had] conditions due to undiagnosed 
illness or Persian Gulf War Syndrome."  Another examination 
is therefore needed, to adequately assess the nature and 
etiology of the appellant's claimed arthralgia-related 
disorders (of the ankles, knees, and wrists).  The examiner 
should also provide comment concerning the positive nexus 
opinion supplied in February 2006.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify or submit any 
additional medical treatment records 
which have not been previously provided, 
and which would support the assertion 
that a disorder manifested by arthralgia 
of the ankles, knees, and wrists were 
incurred or aggravated in-service, to 
include due to an undiagnosed illness. 
 All attempts to secure evidence 
identified by the veteran must be 
documented in the claims file.


2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and etiology of any 
current arthralgia of the ankles, knees, 
and/or wrists.  It is imperative that the 
examiner, a physician, review all of the 
evidence in the claims folder.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner must then opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any current arthralgia 
of the ankles, knees, and/or the wrists 
is related to the veteran's service, to 
include whether either disorder is due to 
an undiagnosed illness.  If arthralgia at 
the ankles, knees, or the wrists is found 
to be a symptom of a current diagnosable 
disease or injury residual the examiner 
must opine whether it is at least as 
likely as not that the diagnosable 
disease or injury residual is related to 
the appellant's active duty service.  A 
complete written rationale for each and 
every opinion offered must be provided. 
 The examiner should also provide comment 
on the February 2006 private medical 
opinion of record, which basically 
relates the veteran's claimed arthralgia 
disorders to his military service.  If 
any requested opinion cannot be provided 
that fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claims under all appropriate 
statutory and regulatory provisions and 
legal theories.  If any benefit sought on 
appeal remains denied in any respect, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) that includes all 
evidence added to the file since the 
August 2006 SSOC.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


